DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant elected, without traverse, Group II, drawn to a method of using the phosphate, chloride or hippurate salt form of 1-[(S)-3-[6-(6-Methoxy-5-trifluoromethyl-pyridin-3-yl)-5,6,7,8-tetrahydro-pyrido[4,3-d]pyrimidin-4-ylamino]-pyrrolidin-1-yl}-propan-1-one, embraced by claims 16-19.
The species election was withdrawn.
In summary, claims 1-19 are pending and claims 16-19 are under consideration. Claims 1-15 are withdrawn based on the restriction requirement. 
Claim Objections
The objection to claim 16 because of the “a” after the term “hippurate” is withdrawn based on the amendments submitted. 
Claim Rejections - 35 USC § 112
The rejection of claims 16-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the term “modulating" is withdrawn based on the amendments submitted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 16-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 3, 4, 6, 7, 11, 13-16 and 19 of U.S. Patent No. 8653092.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the phosphate, chloride or hippurate salt form of 1-[(S)-3-[6-(6-Methoxy-5-trifluoromethyl-pyridin-3-yl)-5,6,7,8-tetrahydro-pyrido[4,3-d]pyrimidin-4-ylamino]-pyrrolidin-1-yl}-propan-1-one presently claimed are embraced by the claim 19 of the '092 patent, see column 196, claim 19, and the salts recited in claim 14. The present application claims a method of modulating the activity of PI3Kδ isoform, which is the same mode of action disclosed in the ‘092 patent. Moreover, there is no patetable distinction between compounds and methods of intended use of said compounds.

Claims 16-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 5, 7 and 8 of U.S. Patent No. 9499536.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the phosphate, chloride or hippurate salt form of 1-[(S)-3-[6-(6-Methoxy-5-trifluoromethyl-pyridin-3-yl)-5,6,7,8-tetrahydro-pyrido[4,3-d]pyrimidin-4-ylamino]-pyrrolidin-1-yl}-propan-1-one claimed in the present application are embraced by the claims of the '536 patent, see column 193, lines 32-34, claim 8. The claims in the ‘536 patent are drawn to methods of treatment with the compound claimed in the present application through the modulation of PI3Kδ isoform as disclosed. There is no patentable distinction between a mode of action claim and a method of treating a disease or disorder with the same compound. 
Applicant traverses both obviousness-type double patenting (ODP) rejections by stating both applications are protected under the safe harbor provision of 35 U.S.C. § 121. This is not persuasive. The safe harbor only applies between a parent and a “true” divisional application. See Ex parte Sauerberg, Appeal 2015-007064 2017 WL 150016 *1 (PTAB Jan. 10, 2017).
According to this decision, and in conjunction with current Federal Circuit case law, § 121 should be strictly construed. In order to enjoy the protection of the safe harbor against OTDP rejections, an application must:
Be properly designated a “divisional” application at the time of filing.
Be filed “as a result of” a restriction requirement, meaning:a. Filed as a divisional of the application in which the restriction requirement was issued.b. Directed to the subject matter restricted in the requirement and not elected in the prior application.
Be filed before the issuance of the reference patent (or the patent in which the restriction requirement was issued).
Therefore, the rejections are maintained. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SUSANNA MOORE/Primary Examiner, Art Unit 1624